United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-1800
                                 ___________

Dexter Lee Nash,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
- Cobbs, Mrs., Parole Officer, East      *
Arkansas Regional Unit, ADC; Greg        * [UNPUBLISHED]
Harmon, Warden, East Arkansas            *
Regional Unit, ADC; Wheatly, Mrs.,       *
Assistant Warden, East Arkansas          *
Regional Unit, ADC; Outlaw,              *
Assistant Warden, East Arkansas          *
Regional Unit, ADC; Winfrey, Mr.,        *
Parole Officer, East Arkansas Regional *
Unit, ADC,                               *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: October 12, 2009
                              Filed: November 4, 2009
                               ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      Dexter Lee Nash appeals the district court’s1 dismissal without prejudice of his
42 U.S.C. § 1983 action. Upon de novo review, see Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam), we agree with the district court that dismissal was
proper because Nash failed to state a section 1983 claim. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-